DETAILED ACTION

Allowable Subject Matter
Claims 10-18 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ian Blum on January 24, 2022.

The application has been amended as follows: 
In the claims, please amend the dependency in claims 11-14 and 16-18 as following:

11. 	The apparatus according to Claim 10 [[1]], wherein at least one of the plurality of supports comprises a fixing frame, via which the connecting rod shank is fixable to the respective support.

12. 	The apparatus according to Claim 10 [[1]], wherein each holder comprises at least two mounting positions for the lifting cylinders.
10 [[1]], wherein the lifting cylinders are hydraulic cylinders.

14. 	The apparatus according to Claim 10 [[1]], further comprising: props, which following the lifting of the connecting rod small end relative to the connecting rod shank, are mountable to the connecting rod small end as predictive elements.

16. 	The method according to Claim 15 [[6]], wherein the a defined position is a bottom dead center.

17. 	The method according to Claim 15 [[6]], further comprising, after the lifting the connecting rod small end: mounting props; and lowering the connecting rod small end relative to the connecting rod shank until the connecting rod small end is propped up via the props.

18. 	The method according to Claim 17 [[8]], further comprising, after the installing and/or the removing of the intermediate plate: lifting the connecting rod small end relative to the connecting rod shank; and disassembling the props.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose an apparatus that adjusts a length of a connecting rod of a cylinder of an internal combustion engine by installing and/or removing an intermediate plate between a connecting rod small end and a connecting rod shank of the connecting rod in a state of the connecting rod as installed in the internal combustion engine, 
The closest prior art of record discloses an engine having a connecting rod comprising an element that can be installed or removed, but not a pivot guard for the connecting rod small end, which is mountable to the connecting rod small end between the connecting rod small end and a cylinder liner of the cylinder; a plurality of supports, which, on opposite sides of the connecting rod, are mountable to counterweights of the cylinder; holders, which are mountable to the supports and extend between the supports perpendicularly to the same; and lifting cylinders, which are mountable to the holders and configured to lift the connecting rod small end relative to the connecting rod shank with unscrewed screw connections between connecting rod small end and the connecting rod shank..
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 10-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747

/GEORGE C JIN/Primary Examiner, Art Unit 3747